Citation Nr: 1539009	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  12-35 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability to include as secondary to service-connected left ankle and left knee disabilities. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.  
This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2014 and March 2015, the Board remanded the current issue for further evidentiary development.


FINDING OF FACT

The most probative evidence is against finding that a low back disability was present in service, is related to service, or is related to the service-connected left knee or left ankle disabilities.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.      38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R     §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in April 2011.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records.  VA examinations have been conducted and opinions have been obtained.  

The Board also notes that the actions requested in the prior remands have been undertaken to the extent possible.  A VA examination was conducted and VA opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Service Connection

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013)    (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) 
may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.     §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may be granted for disability that is proximately due to or       the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002). 

Pursuant to 38 C.F.R. § 3.310(b) (2014), service connection not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with lumbar myositis and degenerative disc disease (DDD).  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or to a service-connected disability. 

The Veteran's STRs are devoid of complaints of or treatment for any type of       back condition.  The first report of back pain was during a June 2011 VA spine examination.  The Veteran asserted that his lower back pain started several months ago, and that his left knee and left ankle conditions have worsened his back pain.  At that time, the Veteran stated that he was experiencing constant, moderate pain.  The examiner diagnosed a left lateral disc protrusion at L3-L4 and a bulging right lateral disc protrusion at L4-L5.  He opined that the Veteran's low back condition is likely age-related, and is not at least as likely as not related to the Veteran's left ankle and left knee disabilities.  

VA primary care records from July 2011, October 2011, June 2012, March 2013, and July 2013 note the Veteran's history of DDD, and that the Veteran's back condition was stable.  Records from the July 2011 and March 2013 sessions noted that the Veteran reported that he had no back pain, and in March 2012, the Veteran reported that he was "doing well" in reference to his back.    

In March 2014, a different VA examiner performed a back examination.  During that examination, the Veteran reported that he developed lower back pain in the 1990s, and that he has occasional flare-ups.  That examiner reviewed the Veteran's claims file, and noted that the Veteran's back condition had improved since the initial DDD diagnosis in June 2011, noting the July 2013 report that the Veteran's back condition was stable and the March 2013 record noting no back pain.  Given the Veteran's report of flare-ups, but no current back pain, he opined that the Veteran's low back condition was intermittent, and therefore not aggravated.  

The Veteran submitted a September 2014 report from a private physician in support of his claim.  The report contains the Veteran's relation of his medical history and the physician's comment that he reviewed the MRI results from the most recent VA examination.  The physician opined that the L3-L4 disc protrusion had a direct causal relationship to the Veteran's multiple left ankle, left foot, and left knee injuries, reasoning that were the back condition to preexist service, he would never be accepted into service, and, that if the Veteran's condition was degenerative the disc would be desiccated rather than protruded.  He also noted a possible very old traumatic compression fracture.  He opined that it was more possible than not that the Veteran's L4-L5 left foraminal stenosis, clinical left lumbar radiculopathy, and sciatica at the lower extremity developed over time as a result of the Veteran's left ankle injury and residual surgeries.  

In April 2015, the March 2014 VA examiner reviewed the private physician's report, and responded that conditions affecting distal joints are independent of conditions affecting proximal joints, such as the lumbar joints.  He also noted that there is no medical literature supporting a higher prevalence of DDD at L3-L4 and L4-L5 secondary to chronic ankle trauma or conditions.  

After review of the record, the Board finds that service connection for a low back disability is not warranted.  While the Veteran does have a current disability, the preponderance of the probative evidence indicates that it is not related to service or to a service-connected disability.   

At the outset, the Board notes that the probative evidence does not reflect that arthritis was present in service or within one year following discharge from service.  Indeed, degenerative changes in the Veteran's spine were not diagnosed until several decades after service.  The Veteran has not asserted that his low back condition occurred in service, or that he was diagnosed with arthritis within a year following discharge from service; rather, he asserts that his low back condition is related to his service-connected ankle and/or knee disabilities.  

As the probative evidence indicates that arthritis was not shown in service or during the presumptive period, the Board turns to the question of whether there is a causal relationship between the Veteran's low back condition and a service-connected disability.

Regarding the medical opinions of record, the Board finds the negative opinions    of the 2014 VA examiner to be the most probative on the question of whether the Veteran's low back disability is related to his service-connected ankle and/or knee disabilities.  The examiner reviewed the Veteran's entire claims file, examined   him prior to issuing his opinions, and provided adequate explanations for his conclusions.  The examiner's conclusions are supported by the medical evidence   of record, which indicates that the Veteran has experienced intermittent back pain since his initial complaint in June 2011.  In particular, VA primary care records from July 2011 to July 2013 note that the Veteran's back condition was stable,       or that the Veteran reported that he was not experiencing back pain.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

In contrast, the private physician did not review the Veteran's claims file or address the intermittent nature of the Veteran's back pain.  Moreover, his opinion that the Veteran's lumbar spine disability is a direct cause and effect of the original ankle injury is conclusory in nature and lacks adequate rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Board acknowledges the Veteran's belief that his current low back disability is related to service and/or his service-connected disabilities.  However, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion on the cause of his low back disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of back disabilities are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of his low back disability is not competent medical evidence.

The Board also acknowledges the medical article submitted by the Veteran, which shows disc protrusion as a possible cause of knee pain.  However, treatise evidence alone is usually "too general and inconclusive" to establish a medical nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  Additionally, the article addresses the effect of a back condition on knee pain, rather than the effect of ankle and/or knee injuries on a back disability, as is claimed.  As the VA examiner's opinion is specific to the facts of this case and was provided following examination of the Veteran and review of the claims file, the Board accords the examiner's opinion significantly greater probative weight than treatise information that is general in nature.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Mattern v. West, 12 Vet. App. 222, 228 (1999).

In short, the most probative evidence indicates the Veteran's low back disability was not shown in service or for many years thereafter, and is against finding that the Veteran's current low back disability is causally related to service or to a service-connected disability.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for a low back disability to include as secondary to service-connected left ankle and left knee disabilities is denied. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


